Citation Nr: 0730804	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
dental injury for purposes of VA dental treatment, and if so, 
whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
June 1958 and from September 1958 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Review of the record shows that in an unappealed 
rating decision dated in October 1982, the RO denied service 
connection for a dental injury for VA treatment purposes.  
The April 2002 rating decision implicitly reopened and denied 
the claim on the merits.  This appeal followed.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for a dental injury for purposes 
of VA dental treatment, and if so, whether the claim may be 
granted.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in April 2006.  In 
July 2006, the Board remanded the case to the RO, and it is 
now before the Board for further appellate consideration.  



The issue of entitlement to service connection for VA 
treatment purposes of teeth numbered 13, 14, 15, 18, 19, 20, 
associated with dental injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1982, 
the RO denied service connection for dental injury for 
purposes of VA outpatient dental treatment on the basis that 
available service medical records were negative for dental 
trauma.  

2.  Evidence presented since the October 1982 rating decision 
includes statements and testimony from the veteran that is 
neither cumulative nor redundant of evidence previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for residuals of dental injury for VA treatment 
purposes.  

3.  There is competent evidence of dental trauma in service 
to teeth on the right, to include teeth numbered 1, 2, 3, 4, 
29, 30, 31, and 32.  


CONCLUSIONS OF LAW

1.  The October 1982 RO decision that denied service 
connection for dental injury for purposes of VA dental 
treatment is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(a) (2006).  

2.  Evidence received since the October 1982 decision is new 
and material, and the veteran's claim of service connection 
for dental injury for purposes of VA dental treatment is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Service connection for VA treatment purposes of teeth 
numbered 1, 2, 3, 4, 29, 30, 31, and 32 is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.381 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007). To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the veteran in proceeding with that aspect of the appeal 
decided here given the favorable nature of the Board's 
decision.  

New and material evidence

As noted in the Introduction, the RO's April 2002 rating 
decision implicitly reopened the previously denied claim for 
service connection for dental trauma and denied it on the 
merits.  The question of whether new and material evidence 
has been received, however, is one that must be addressed by 
the Board, notwithstanding a decision favorable to the 
appellant that may have been rendered by the RO.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering 
previously adjudicated claim, Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(Board has jurisdictional responsibility to consider whether 
it was proper for the RO to reopen previously denied claim).  
The Board's first consideration is, therefore, whether new 
and material evidence has been received to reopen the 
previously denied claim.  

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, and those amendments apply to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Because the veteran 
filed the instant petition to reopen in January 2000, 
38 C.F.R. § 3.156(a) as in effect prior to August 29, 2001 
applies.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

New evidence means more than evidence that has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for dental trauma for VA treatment 
purposes was denied in an unappealed rating decision dated in 
October 1982 on the basis that available service medical 
records were negative for dental trauma.  The evidence then 
of record included the report of a May 1958 separation 
examination for the veteran's first period of service and 
service medical records and dental records for the veteran's 
service from September 1958 to June 1978.  

The subsequently received evidence includes copies of DD 
Form 214s for the veteran's multiple periods of service, 
statements from the veteran, and the transcript of his 
testimony at the April 2006 hearing.  This evidence provides 
a description of the veteran's in-service dental trauma, 
specifying that the veteran received dental trauma during 
bayonet training while attending Air Police/Air Base Defense 
training at Parks Air Force Base in 1955.  He states that the 
butt end of his rifle bounced off an obstacle and hit him in 
the jaw on the right side, damaging some teeth.  He testified 
he was taken to the dental clinic, and they subsequently 
extracted more than ten teeth and fit him with prototype 
plates that were later replaced.  This evidence is neither 
cumulative nor redundant of the evidence previously of record 
and it relates to an unestablished fact necessary to 
substantiate the claim, that is, the occurrence of dental 
trauma in service.  Moreover, it is so significant that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, it is new and material, and reopening of the 
claim is in order.  

Merits of the claim

Regarding the merits of the veteran's claim for service 
connection for the residuals of dental trauma for VA 
treatment purposes, it is noted that as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Despite multiple attempts by the RO to obtain the veteran's 
complete service medical and dental records, it has been 
determined that for the veteran's first period of service 
from October 1954 to June 1958 only the report of his 
May 1958 service separation examination is available.  The 
record does include dental as well as chronological medical 
records for the veteran's second period of service from 
September 1958 to June 1978.  

On examination in May 1958, the veteran was noted to be 
missing teeth numbered 1, 2, 3, 4, 29, 30 31, and 32, which 
were on the right, with teeth numbered 2, 3, 4, 29, 30, and 
31 replaced by dentures.  He was also missing teeth numbered 
13, 14, 15, 16, 17, 18, 19, and 20, which were on the left, 
with teeth numbered 13, 14, 15, 18, 19, and 20 replaced by 
dentures.  There was no indication in the report regarding 
the circumstances surrounding the loss of these teeth.  
Dental records dated from September 1958 show the lower 
dentures were replaced in June 1960, and the veteran 
underwent maxillary bilateral tuberosity reduction in 
April 1968.  The upper dentures were replaced in June 1968, 
but that was declared failed in July 1968.  The lower 
dentures were again replaced in the 1970s.  

There is no evidence that the veteran was missing any teeth 
when he entered service in October 1954, and he is therefore 
presumed to have been in sound condition at service entry, 
including having all his teeth.  See 38 C.F.R. § 3.304 
(2007).  The veteran has stated and testified that he 
incurred dental trauma during bayonet training while 
attending Air Police/Air Base Defense training at Parks Air 
Force Base in 1955.  He states that the butt end of his rifle 
bounced off an obstacle and hit him in the jaw on the right 
side, damaging some teeth.  He testified he was taken to the 
dental clinic, and they subsequently extracted more than ten 
teeth and fit him with prototype plates that were later 
replaced and during that time cut his jawbones down.  

Given the evidence as outlined above, the veteran is presumed 
to have had all his teeth at entrance into service in 
October 1954.  Further, the Board finds there is credible 
evidence that the veteran was hit in the right jaw in 1955 
and that there was damage to his teeth.  The veteran has 
testified that this took place while he was in training as an 
Air Policeman at Parks Air Force Base, and his DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, for his service from October 1954 to June 1958 
confirms the veteran was in an Air Policeman course at Parks 
Air Force Base, California, from June 1955 to October 1955.  
38 C.F.R § 3.159(a)(1) (lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson); see Washington v. Nicholson, 19 
Vet. App. 362 (2005) citing Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (holding lay testimony competent if limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  

There is no formal documentation of dental trauma during 
service, and as the veteran's medical and dental records for 
his first period of service are not available, there is no 
record of the timing of dental treatment during that time.  
The May 1958 service separation examination report does, 
however, show that by that time teeth were missing on both 
sides of the jaw, with partial dentures in place.  The Board 
finds sufficient credible evidence that the veteran was hit 
in the right jaw with damage to his teeth some time between 
June and October 1955, which was prior to the examination in 
May 1958.  Giving the benefit of the doubt to the veteran, it 
is determined that service connection for dental trauma of 
teeth numbered 1, 2, 3, 4, 29, 30, 31, and 32, which are on 
the right, is warranted. 


ORDER

Service connection for VA treatment purposes of teeth 
numbered 1, 2, 3, 4, 29, 30, 31, and 32 is warranted.  


REMAND

As outlined above, the Board has found sufficient evidence to 
grant service connection for VA treatment purposes for teeth 
on the right due to dental trauma involving a blow to the 
right jaw in service.  With respect to that part of the claim 
involving teeth numbered 13, 14, 15, 16, 17, 18, 19, and 20, 
which are on the left, it is, however, the judgment of the 
Board that the veteran should undergo a current dental 
examination.  The dentist should be requested to review the 
record, including the veteran's statement of having been 
struck in the right jaw with a rifle butt and having 
sustained damaged teeth while he was at Parks Air Force Base, 
which was from June 1955 to October 1955.  The dentist should 
be requested to provide an opinion as to whether the loss of 
teeth numbered 13, 14, 15, 16, 17, 18, 19, and 20, was 
related to that dental trauma.  

Accordingly, the case is REMANDED for the following action:  

1.  Arrange for a VA dental examination 
of the veteran.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be reviewed by the dentist performing the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report prepared by the 
dentist.  A copy of the Board decision 
and REMAND must be made available to the 
dentist.  

Thereafter, accepting as credible the 
veteran's report of having been hit in 
the right jaw by a rifle butt with damage 
to his teeth some time between June and 
October 1955, the dentist should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the blow to the right jaw 
resulted in injury necessitating removal 
of one or all of teeth numbered 13, 14, 
15, 16, 17, 18, 19, or 20.  The dentist 
is requested to provide an explanation of 
the rationale for his opinion.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for VA treatment 
purposes of teeth numbered 13, 14, 15, 
16, 17, 18, 19, and 20 associated with 
dental injury.  If the benefit sought on 
appeal is denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


